DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawing sheet was received on 13 January 2021.  The replacement drawings are Approved.

Withdrawn Specification and Claim Objections
The response received 13 January 2021 has overcome all prior Specification and Claim Objection, and they have therefore been withdrawn.

Withdrawn Claim Rejections - 35 USC § 112
The response received 13 January 2021 has overcome the prior rejections, which have therefore been withdrawn.

New Grounds of Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-4, 6-11, 13-16, 21 and 22 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, because the specification, while being enabling for either “a resonance frequency of each shunt resonator in a first set of shunt resonators…is equal to a resonance frequency of each of the plurality of series resonators” (see claim 1, lines 7-9 and Fig. 5 where each of the series resonators have a same resonance frequency) or “a trimming inductor is connected in parallel with a series resonator of the plurality of series resonators having a shunt resonance frequency” (see claim 1, the last two lines thereof and S3 in Fig. 8 where each series resonator does not have a same resonance frequency), does not reasonably provide enablement for these two being usable together.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The specification provides enablement for two options, either:  1) as shown in Fig. 5 where all series resonators have a same equal resonance frequency, and a first set of shunt resonators has a resonance frequency that equals that of each of the series resonators, and a trimming inductor is in series with a shunt resonator that has a resonance frequency equal to that of each of the series resonators (i.e. a shunt resonator in the first set); or 2) as shown in Fig. 8 wherein all of the shunt resonators have a same equal resonance frequency, and a first set of series resonators has a resonance frequency that equals that of each of the shunt resonators, and a trimming inductor is connected in parallel with a series resonator that has a resonance frequency equal to that of each of the shunt resonators (i.e. a series resonator in the first set).  That is, you either have the case of Fig. 5 or the case of Fig. 8 and there is no 
Regarding claim 1, based on Claim 6 and the discussion above, should the last 2 lines of claim 1 have been  - - wherein a trimming inductor is connected in series with a shunt resonator of the plurality of shunt resonators having a resonance frequency equal to that of the series resonators - - ?
If Applicants disagree that there is no support in the specification for the combination of Figs. 5 and 8, then Applicant is required to provide an explanation as to how these would be combined, as well as providing the location(s) in the original specification where there is support for the subject matter in question.
Independent claim 9 has the same scope of enablement issue because there are recited two sets of shunt resonators wherein the “first set of shunt resonators… has a different resonance frequency from a resonance frequency of each series resonator in a first set of series resonators” (emphasis added, see claim 9, lines 6-9) and the “a resonance frequency of each shunt resonator of a second set of shunt resonators… is equal to the resonance frequencies of each of the plurality of series resonators” (emphasis added see claim 9, lines 10-12).  Consequently there are shunt resonators that have different resonance frequencies from each other and therefore the embodiment is also to Fig. 5 wherein the trimming inductor must be in series with a shunt resonator that has a resonance frequency equal to a resonance frequency of the series resonators.
{Note:  Claim 17 appears to be correctly worded to be drawn to the Fig. 8 embodiment}


The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, and 13-23 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.   Each of Claims 1, 9 and 17 recites “a series resonator of the plurality of series resonators having a shunt resonance frequency” (see the last two lines thereof) wherein it is unclear what “shunt resonance frequency” means.  A resonator having a “shunt resonance frequency” also called a “parallel resonance frequency” has a known meaning in the art as being the antiresonance frequency of the resonator as was discussed in the Claim Interpretation section 5 of the prior Office action.  Therefore, it is unclear if the last two lines of claims 1 and 9 are referencing this anti-resonance frequency or if it means  - - a series resonator of the plurality of series resonators having a resonance frequency that is equal to a resonance frequency of a shunt resonator - - .  The Examiner believes the intended meaning is the latter, but Applicants attempt to shorten the claims have rendered them unclear.
B.   Each of Claims 6 and 13 recites that the trimming inductor is “connected to a shunt resonator”, which contradicts respective claims 1 and 9, which have previously 

Maintained Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Due to the unclear and the nature of the independent claims 1 and 9 that lack enablement, art rejections are being maintained until the claims have been clarified and it can be clearly ascertained whether or not the rejections still apply.

Claims 1-4, 6, 9-11, 13, 16, and 21-22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Hara U.S. 2010/0110940 (of record) for reasons of record (see section 14 of the prior Office action).
Note that claim 17 and its dependent claims have been removed from the rejection because claim 17 is enabled and Hara does not have a “trimming inductor connected in parallel with a series resonator” (see the last two lines of the claim).
However, as far as the claim 1, and claim 9 recitations of the same feature, it appears that all but the last two lines of the claim are directed to Fig. 5 wherein the trimming inductor must be in series with a shunt resonator in order to be enabled by the original specification as discussed above, so this portion of the rejection is maintained since Hara Fig. 14 shows such trimming inductors 79, 80 as previously discussed.

Claims 1-4, 6-11, 13-16, 21 and 22 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Pang WO 2017/219251 and are equivalently rejected under 35 U.S.C. § 102(a)(2) as being anticipated by the English language patent family member Pang U.S. 2019/0341910 (both of record) for reasons of record (see section 15 of the prior Office action).
Similarly claim 17 and its dependents have been removed because claim 17 is enabled and directed to Fig. 8, and Pang does not have a “trimming inductor connected in parallel with a series resonator” (see the last two lines of the claim).
However, for claims 1 and 9 which are believed directed to Fig. 5, wherein all series resonators have a same resonance frequency (see claim 1, lines 8-9 and claim 9, lines 10-12), in order to be enabled the trimming inductor must be in series with a shunt resonator which is disclosed by Pang in e.g. Fig. 2 with trimming inductors 223-226 as discussed in the prior Office action.

Withdrawn Claim Rejections - 35 USC § 102/Response to Arguments on Kim
The rejection based on Kim US 2012/0139664 is withdrawn, but not for the reasons given in Applicants arguments received 13 January 2021.
Applicant argues that the series resonators 241 and 251 of Kim do not have a shunt resonant frequency (see e.g. the portion bolded on page 15 of the response and page 16, lines 1-6).  This is incorrect.  For example, Kim teaches that the resonator 241 has the same resonance frequency as the “shunt resonator” 233 (see e.g. section [0059], lines 1-4 thereof) which is what the Examiner is interpreting as a “shunt resonance frequency” (see 112 unclear rejection above), i.e. the resonance frequency of a shunt resonator.  Sections 
However, what Kim does not teach is, “a resonance frequency of each series resonator of a first set of series resonators” e.g. resonator 241 being a first set, “is equal to the resonance frequency of each of the plurality of shunt resonators” (emphasis added, see claim 17, lines 7-9) since the resonance frequency of series resonator 241 while being equal to that of shunt resonator 233 is not equal to that of the other shunt resonators.

Allowable Subject Matter
Claims 17-20 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 13 January 2021 have been fully considered but they are not persuasive.
While Applicant’s argument that the Hara and Pang references do not show “a trimming inductor is connected in parallel with a series resonator…having a shunt resonance frequency” (see the response pages 11-14) is technically correct by what is believed to be the intended meaning, because the claims are unclear and not enabled, and because by the other features in the claims 1 and 9 they are drawn to the Fig. 5 embodiment where the trimming inductor must be connected in series with a shunt resonator in order to be enabled by the original specification, the arguments are 
Regarding the arguments to Kim, while Applicant’s argument is considered unpersuasive as discussed in section 13 above, the Kim reference is overcome by a different portion of the amendment to claim 17 as also discussed in section 13 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





bs 								/BARBARA SUMMONS/April 9, 2021                                                                  Primary Examiner, Art Unit 2843